Citation Nr: 0712718	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  06-28 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement for medical expenses incurred on 
April 25, 2003 pursuant to 38 C.F.R. § 17.120 (2006).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Network Authorization and Payment 
Center in Fort Harrison, Montana, which denied entitlement to 
reimbursement for medical expenses incurred on April 25, 2003 
pursuant to 38 C.F.R. § 17.120 (2006).    
  

FINDING OF FACT

On March 12, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
veteran's representative that the veteran intended to 
withdraw his appeal seeking reimbursement for medical 
expenses incurred on April 25, 2003 pursuant to 38 C.F.R. 
§ 17.120; there is no question of fact or law remaining 
before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
claim for entitlement to reimbursement for medical expenses 
incurred on April 25, 2003 pursuant to 38 C.F.R. § 17.120 are 
met; the Board has no further jurisdiction in this matter.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA applies 
in the instant case.  Given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2006).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In a written statement received by the Board on March 12, 
2007, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran's 
representative that the veteran intended to withdraw his 
appeal.  Hence, there is no allegation of error of fact or 
law remaining for appellate consideration on this matter, and 
the Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed. 





ORDER

The appeal seeking entitlement to reimbursement for medical 
expenses incurred on April 25, 2003 pursuant to 38 C.F.R. 
§ 17.120 is dismissed. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


